             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                       EASTERN DIVISION

SAMUEL LEWIS THOMAS
ADC #160799                                                     PLAINTIFF

v.                           No. 2:19-cv-29-DPM

BOBBY MAYES, Sheriff, St. Francis
County; and DOE, Head of Jail                             DEFENDANTS

                                  ORDER
        On de novo review, the Court adopts Magistrate Judge Volpe' s
recommendation, Ng 9, and overrules Thomas' s objections, Ng 10.
F ED.   R. CIV. P. 72(b)(3) . The legal problem for Thomas is who he's
suing: He is clear that he's suing Mayes and the Doe Defendant in
their official capacities.    Thomas has made no clear claim against
either in their individual capacities. And once the case goes down this
fork in the road, Thomas' s claims fail.          The second amended
complaint will therefore be dismissed without prejudice.              This

dismissal counts as a "strike" for purposes of 28 U.S.C. § 1915(g).    An
in forma pauperis appeal from this Order and accompanying Judgment
would not be taken in good faith.     28 U.S.C. § 1915(a)(3).
So Ordered.


              D .P. Marshall Jr.
              United States District Judge




              -2-
